DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/15/22 have been fully considered but they are not fully persuasive. The applicant’s arguments are as follows: (1) Bendett teaches away from a common overlap of cavitation bubbles as presented in [0102] (2) Tinne teaches away from high spatial overlap, stating that “a high overlap has to be avoided” on p 23; its results regarding overlap are “speculative” (3) the combination would change the principle of operation of Bendett, because Bendett seeks to space apart its pulses to reduce cumulative heating & shock.
 Regarding (1) and (3), the examiner has outlined their updated interpretation of, and reliance upon, Bendett below. 
Firstly, Bendett discloses diverse motivations for procedural optimization: increasing accuracy (“precise removal…which is accurate to within less than ten microns…this degree of accuracy applies for any refractive correction regardless of the total amount of correction required,” ([0007]); that is, standards of accuracy are high, and remain constant even as the scale of the operation increases. Bendett also discloses the importance of not, “affecting the corneal clarity or the integrity of the various membranes surrounding the stroma,” ([0010]), which may occur if “cumulative heating or shock to local areas,” ([0012]) is too great.
Secondly, rather than merely teaching away from either temporal or spatial overlap, Bendett outlines a more nuanced picture of temporal and spatial spacing of laser pulses. In some instances, Bendett discloses wherein insufficient spatial spacing can result in “cumulative heating,” ([0012]) being too great. On the other hand, “decreased pulse duration,” can “significantly reduce…damage and heating,” ([0032]) – a decreased duration characteristic of femtosecond pulses lasers, which do frequently have slower pulse rates ([0033]). In such cases where slower pulse rates are used (“slow pulse rates,” ([0032-0033]), it would be permissible to decrease spatial spacing, because risk of excessive heating/shock is already mitigated by these slower pulse rates (greater temporal spacing). In fact, it would be advantageous; the closer cavitation bubbles are to each other, the cleaner the overall “cut,” (Bendett discloses in ([0066]) wherein a “coarser cut [is associated with] more acoustic shock and heat damage,”). This is of particular importance when slightly slower pulse rates are used, because there is a greater “chance that the eye could move during the operation” ([0011]). In such instances, reducing spatial spacing confers an additional probabilistic advantage with regards to accuracy (one of Bendett’s primary motivations, ([0007]). To clarify, if the original spot has an intended coordinate of (x1, y1), let us say the second spot has an intended coordinate of (x2, y2). If there is a high chance that the eye can move, the closer (x2, y2) is from (x1, y1), the greater the likelihood that the (x2, y2) will fall within the acceptable margin of error, resulting in a more accurate cut. 
Thirdly, Bendett discloses a number of diverse scan patterns, stating for example, “other spatial spacings for successive temporal pulses are used…for example 10 spots…or other values,” ([0055]) an expansive disclosure which could include 0.5 – wherein successive spots occur at a distance of (D/2, where D-diameter) from each other. Bendett provides further support for such an embodiment, stating, a pattern in which a [third] pulse, “[is] focused to spots between the first and second spot,” which would necessarily result in overlap of first/ third, and of third/second spots if the spots were initially tangential to one another, and which “may enable the creation of unique eye correction patterns by allowing shaping of the cornea in new ways,” ([0068]). 

Regarding (2), in light of the applicant’s statements, the examiner has further clarified the rejection as pertains to Bendett in view of Tinne. Tinne’s disclosure states a high overlap, creating an indeterminate upper bound, which by no means precludes overlapping cavitation bubbles in general, nor does it preclude citing results which may suggest optimization.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bendett (EP1631223B1; see the attached foreign patent), in further view of Tinne (Tinne et al (2014) Interaction Mechanisms of Cavitation Bubbles Induced by Spatially and Temporally Separated fs-Laser Pulses. PLoS ONE 9(12)).

Regarding claim 1 and claim 20, Bendett (EP1631223B1) discloses a method for controlling an eye surgical laser (laser system 110) for the separation of a volume body with a predefined posterior interface and a predefined anterior interface from a human or animal cornea (“For a myopic correction, a lentoid or lens-shaped volume of stromal tissue is removed.” [0008]; by definition, a lenticular volume has a posterior and anterior interface), comprising: controlling the laser by means of a control device such that it emits pulsed laser pulses in a shot sequence in a predefined pattern into the cornea, wherein the predefined posterior and anterior interfaces of the volume body to be separated are defined by the predefined pattern and the predefined posterior and anterior interfaces are generated (“This creates a very small cavitation bubble, however a large number of such spots next to one another can form a quite-precise plane or curved surface.” [0031]) by means of an interaction of the individual pulsed laser pulses with the human or animal cornea by the generation of a plurality of cavitation bubbles generated by photo-disruption (see Figs. 2-3), wherein the predefined pattern is generated by means of a mesh-like guidance (see paragraph [0055] which teaches to this predefined pattern by stating a “Cartesian Grid,” generated by computer 135, a mesh-like pattern which acts as a guidance for the laser system, and constitutes the pattern along which the laser pulses are emitted) of the emitted pulsed laser pulses and the control device (computer 135; [0050-0052]) controls the shot sequence of the eye surgical laser (laser system 110 [0050-0052]; “some embodiments use a 100-spot spacing on a Cartesian grid of say, 500 spots by 500 spots” [0055]; this Cartesian grid disclosed by Bendett constitutes a mesh, a pattern generated by the computer [control device] and implemented by the laser within the corneal tissue, wherein points on the mesh correspond to points delineating the desired location of cavitation bubbles) such that a common overlap area of the cavitation bubbles is generated between adjacent cavitation bubbles (see Figs. 2-3; see also, “This creates a very small cavitation bubble, however a large number of such spots next to one another can form a quite-precise plane or curved surface.” [0031]).  
Bendett teaches to spatial overlap, disclosing a number of diverse scan patterns, stating for example, “other spatial spacings for successive temporal pulses are used…for example 10 spots…or other values,” ([0055]) an expansive disclosure which could include 0.5 – wherein successive spots occur at a distance of (D/2, where D-diameter) from each other. Bendett provides further support for such an embodiment, stating, a pattern in which a [third] pulse, “[is] focused to spots between the first and second spot,” which would necessarily result in overlap of first/ third, and of third/second spots if the spots were initially tangential to one another, and which “may enable the creation of unique eye correction patterns by allowing shaping of the cornea in new ways,” ([0068]). Bendett further provides the motivation for and context in which spatial overlap would confer distinct advantages: where slightly lower pulse rates are used (“slow pulse rates,” ([0032-0033]), it becomes permissible to decrease spatial spacing, because risk of excessive heating/shock ([0012]) is already mitigated by these slower pulse rates (greater temporal spacing). In fact, the closer cavitation bubbles are to each other, the smoother or cleaner the overall “cut,” (Bendett discloses in ([0066]) wherein a “coarser cut [is associated with] more acoustic shock and heat damage,”). Additionally, when there is a greater “chance that the eye could move during the operation” ([0011]), reducing spatial spacing confers an additional probabilistic advantage with regards to accuracy (one of Bendett’s primary motivations, ([0007]), increasing the likelihood that a second spot will fall within the acceptable margin of error relative to a first spot, resulting in a more accurate cut. Thus, it would be obvious to one of ordinary skill in the art to incorporate Bendett’s teaching of a procedural embodiment with spatial overlap into Bendett’s overall procedure, such that the accuracy and smoothness of the cut are optimally balanced with the need to minimize concomitant thermal damage/shock, resulting in an optimal therapeutic outcome.  
	For further support for a spatial overlap of cavitation bubbles, Tinne, which discloses generating cavitation bubbles using fs-pulses and thus exists in the applicant’s field of endeavor, discloses manipulation of spatial overlap parameters, including overlap between laser pulses and their resultant cavitation bubbles (see Section Results, Subsection “Observable interaction mechanisms and its characteristic effects in water” pg. 13, paragraph 2, lines 4-6). It would be obvious to one of ordinary skill in the art to incorporate the spatial overlap parameter of Tinne into the method of Bendett, as taught by Bendett and Tinne, such that cavitation bubbles are formed with spatial overlap, based on the specific requirements of the surgery and preferences of the surgeon. 

Regarding claim 2, Bendett discloses wherein the control of the eye surgical laser is effected such that a mesh-like structure of the plurality of the cavitation bubbles is generated by means of the predefined pattern (“some embodiments use a 100-spot spacing on a Cartesian grid of say, 500 spots by 500 spots” [0055]).  

Regarding claim 3, Bendett discloses wherein the control of the eye surgical laser is effected such that a lenticular volume body is separated (“For a myopic correction, a lentoid or lens-shaped volume of stromal tissue is removed.” [0008]).  

Regarding claim 4, Bendett discloses wherein the control of the eye surgical laser is effected such that the common overlap area of the cavitation bubbles is generated at least in time after the shot sequence; Bendett discloses a number of diverse scan patterns, stating for example, “other spatial spacings for successive temporal pulses are used…for example 10 spots…or other values,” ([0055]) an expansive disclosure which could include 0.5 – wherein successive spots occur at a distance of (D/2, where D-diameter) from each other. Bendett provides further support for such an embodiment, stating, a pattern in which a [third] pulse, “[is] focused to spots between the first and second spot,” which would necessarily result in overlap of first/ third, and of third/second spots if the spots were initially tangential to one another, and which “may enable the creation of unique eye correction patterns by allowing shaping of the cornea in new ways,” ([0068]). Bendett further provides the motivation for and context in which spatial overlap would confer distinct advantages: where slightly lower pulse rates are used (“slow pulse rates,” ([0032-0033]), it becomes permissible to decrease spatial spacing, because risk of excessive heating/shock ([0012]) is already mitigated by these slower pulse rates (greater temporal spacing). In fact, the closer cavitation bubbles are to each other, the smoother or cleaner the overall “cut,” (Bendett discloses in ([0066]) wherein a “coarser cut [is associated with] more acoustic shock and heat damage,”). Additionally, when there is a greater “chance that the eye could move during the operation” ([0011]), reducing spatial spacing confers an additional probabilistic advantage with regards to accuracy (one of Bendett’s primary motivations, ([0007]), increasing the likelihood that a second spot will fall within the acceptable margin of error relative to a first spot, resulting in a more accurate cut. Thus, it would be obvious to one of ordinary skill in the art to incorporate Bendett’s teaching of a procedural embodiment with spatial overlap into Bendett’s overall procedure, such that the accuracy and smoothness of the cut are optimally balanced with the need to minimize concomitant thermal damage/shock, resulting in an optimal therapeutic outcome.  
	For further support for a spatial overlap of cavitation bubbles, Tinne, which discloses generating cavitation bubbles using fs-pulses, discloses manipulation of spatial overlap parameters, including overlap between laser pulses and their resultant cavitation bubbles (see Section Results, Subsection “Observable interaction mechanisms and its characteristic effects in water” pg. 13, paragraph 2, lines 4-6). It would be obvious to one of ordinary skill in the art to incorporate the high spatial overlap parameter of Tinne into the method of Bendett, based on the specific requirements of the surgery and preferences of the surgeon, as taught by Bendett and Tinne, such that cavitation bubbles are formed with high spatial overlap, in order that sufficient shearing forces are created for a clean, precise planar detachment of target tissue. 

Regarding claim 5, Bendett discloses wherein the control of the laser is effected such that plurality of Page 2 of 6Application Serial No. Not Yet AssignedAttorney Docket No. 0101-0024US1Preliminary Amendment filed August 17, 2020 cavitation bubbles is generated along a cavitation bubble path of the predefined pattern (“In the embodiment shown, adjacent scan pattern 200 forms a spiral, wherein each temporally successive laser pulse forms a spot that adjoins the just previous spot”; [0054]).  

Regarding claim 6, Bendett discloses wherein the control of the laser is effected such that the plurality of cavitation bubbles is generated along a plurality of cavitation bubble paths of the predefined pattern (“spiral…adjacent scan pattern” [0054]), wherein the common overlap area is respectively generated between the respective cavitation bubble paths. Bendett teaches to spatial overlap, disclosing a number of diverse scan patterns, stating for example, “other spatial spacings for successive temporal pulses are used…for example 10 spots…or other values,” ([0055]) an expansive disclosure which could include 0.5 – wherein successive spots occur at a distance of (D/2, where D-diameter) from each other. Bendett provides further support for such an embodiment, stating, a pattern in which a [third] pulse, “[is] focused to spots between the first and second spot,” which would necessarily result in overlap of first/ third, and of third/second spots if the spots were initially tangential to one another, and which “may enable the creation of unique eye correction patterns by allowing shaping of the cornea in new ways,” ([0068]). Bendett further provides the motivation for and context in which spatial overlap would confer distinct advantages: where slightly lower pulse rates are used (“slow pulse rates,” ([0032-0033]), it becomes permissible to decrease spatial spacing, because risk of excessive heating/shock ([0012]) is already mitigated by these slower pulse rates (greater temporal spacing). In fact, the closer cavitation bubbles are to each other, the smoother or cleaner the overall “cut,” (Bendett discloses in ([0066]) wherein a “coarser cut [is associated with] more acoustic shock and heat damage,”). Additionally, when there is a greater “chance that the eye could move during the operation” ([0011]), reducing spatial spacing confers an additional probabilistic advantage with regards to accuracy (one of Bendett’s primary motivations, ([0007]), increasing the likelihood that a second spot will fall within the acceptable margin of error relative to a first spot, resulting in a more accurate cut. Thus, it would be obvious to one of ordinary skill in the art to incorporate Bendett’s teaching of a procedural embodiment with spatial overlap into Bendett’s overall procedure, such that the accuracy and smoothness of the cut are optimally balanced with the need to minimize concomitant thermal damage/shock, resulting in an optimal therapeutic outcome.  
	For further support for a spatial overlap of cavitation bubbles, Tinne, which discloses generating cavitation bubbles using fs-pulses, discloses manipulation of spatial overlap parameters, including overlap between laser pulses and their resultant cavitation bubbles (see Section Results, Subsection “Observable interaction mechanisms and its characteristic effects in water” pg. 13, paragraph 2, lines 4-6). It would be obvious to one of ordinary skill in the art to incorporate the high spatial overlap parameter of Tinne into the method of Bendett, based on the specific requirements of the surgery and preferences of the surgeon, as taught by Bendett and Tinne, such that cavitation bubbles are formed with high spatial overlap, in order that sufficient shearing forces are created for a clean, precise planar detachment of target tissue. 

Regarding claim 7, Bendett discloses wherein the control of the eye surgical laser is effected such that the cavitation bubble path generated is a meandering cavitation bubble path or a spiral cavitation bubble path or an annular cavitation bubble path or a grid-like cavitation bubble path or a triangular cavitation bubble path or a helical cavitation bubble path (“In the embodiment shown, adjacent scan pattern 200 forms a spiral, wherein each temporally successive laser pulse forms a spot that adjoins the just previous spot” [0054]).


Regarding claim 9, Bendett discloses wherein the control of the laser is effected such that for generating the predefined pattern, a first one of the cavitation bubble path of the plurality of cavitation bubble paths is generated in meandering or spiral or annular or grid-like or triangular or helical manner (“In the embodiment shown, adjacent scan pattern 200 forms a spiral, wherein each temporally successive laser pulse forms a spot that adjoins the just previous spot” [0054]) and at least a second cavitation bubble path of the plurality of cavitation bubble paths is generated in a manner different from the first cavitation bubble path (“some embodiments use a 100-spot spacing on a Cartesian grid of say, 500 spots by 500 spots” [0055]).  

Regarding claim 13, Bendett discloses wherein the control of the eye surgical laser is effected such that the laser emits laser pulses in a wavelength range between 300 nm and 1400 nm, in particular between 700 nm and 1200 nm, at a respective pulse duration between 1 fs and 1 ns, in particular between 10 fs and 10 ps, (“which has a wavelength of 1050 nm, a bandwidth of 10 nm, a pulse length of 350 fs, a power of 400 mW, a pulse rate of 200 KHz,” [0049]) and a repetition frequency of greater than 10 kHz, in particular between 100 kHz and 10 MHz. 
 
Regarding claim 14, Bendett discloses at least one surgical laser (laser system 110 [0050-52]) for the separation of a volume body with predefined anterior and posterior interfaces of a human or animal eye by means of photodisruption and with at least one control device (computer 135 [0050-0050]), which is formed for controlling the at least one eye surgical laser according to the method of claims.

Regarding claim 15, Bendett discloses wherein the at least one control device comprises: at least one storage device for at least temporary storage of at least one control dataset, wherein the control dataset or datasets include(s) control data for positioning and/or for focusing individual pulsed laser pulses in the human or animal cornea; and at least one beam device for beam guidance and/or beam shaping and/or beam deflection and/or beam focusing of a laser beam of the eye surgical laser (“Computer 135 of Figure 1 to control Scanner 132” [0065]; “Because the laser can be turned on and off rapidly and precisely (using down-counter 115, e.g., under the control of computer 135) and the scanner 132 can be moved rapidly,” [0068])

Regarding claim 16, Bendett discloses wherein a computer program including instructions (computer 135), which cause a treatment device with at least one eye surgical laser (laser system 110) for the separation of a volume body with predefined interfaces of a human or animal cornea by means of photodisruption and with at least one control device (computer 135 controls laser system 110) for controlling the at least one eye surgical laser to execute the method steps according to claim 1 

Regarding claim 17, Bendett discloses a computer-readable medium, on which the computer program according to claim 16 is stored (computer 135).  

Regarding claim 18, Bendett discloses wherein the control of the laser is effected such that each of the plurality of cavitation bubble paths generated is one of a meandering cavitation bubble path or a spiral cavitation bubble path or an annular cavitation bubble path or a grid-like cavitation bubble path or a triangular cavitation bubble path or a helical cavitation bubble path (“In the embodiment shown, adjacent scan pattern 200 forms a spiral, wherein each temporally successive laser pulse forms a spot that adjoins the just previous spot” [0054]).  

Regarding claim 19, Bendett discloses wherein the control of the laser is effected such that the plurality of cavitation bubble paths at least partial overlap for generating the predefined pattern. Bendett teaches to spatial overlap, disclosing a number of diverse scan patterns, stating for example, “other spatial spacings for successive temporal pulses are used…for example 10 spots…or other values,” ([0055]) an expansive disclosure which could include 0.5 – wherein successive spots occur at a distance of (D/2, where D-diameter) from each other. Bendett provides further support for such an embodiment, stating, a pattern in which a [third] pulse, “[is] focused to spots between the first and second spot,” which would necessarily result in overlap of first/ third, and of third/second spots if the spots were initially tangential to one another, and which “may enable the creation of unique eye correction patterns by allowing shaping of the cornea in new ways,” ([0068]). Bendett further provides the motivation for and context in which spatial overlap would confer distinct advantages: where slightly lower pulse rates are used (“slow pulse rates,” ([0032-0033]), it becomes permissible to decrease spatial spacing, because risk of excessive heating/shock ([0012]) is already mitigated by these slower pulse rates (greater temporal spacing). In fact, the closer cavitation bubbles are to each other, the smoother or cleaner the overall “cut,” (Bendett discloses in ([0066]) wherein a “coarser cut [is associated with] more acoustic shock and heat damage,”). Additionally, when there is a greater “chance that the eye could move during the operation” ([0011]), reducing spatial spacing confers an additional probabilistic advantage with regards to accuracy (one of Bendett’s primary motivations, ([0007]), increasing the likelihood that a second spot will fall within the acceptable margin of error relative to a first spot, resulting in a more accurate cut. Thus, it would be obvious to one of ordinary skill in the art to incorporate Bendett’s teaching of a procedural embodiment with spatial overlap into Bendett’s overall procedure, such that the accuracy and smoothness of the cut are optimally balanced with the need to minimize concomitant thermal damage/shock, resulting in an optimal therapeutic outcome.  
	For further support for a spatial overlap of cavitation bubbles, Tinne, which discloses generating cavitation bubbles using fs-pulses, discloses manipulation of spatial overlap parameters, including overlap between laser pulses and their resultant cavitation bubbles (see Section Results, Subsection “Observable interaction mechanisms and its characteristic effects in water” pg. 13, paragraph 2, lines 4-6). It would be obvious to one of ordinary skill in the art to incorporate the high spatial overlap parameter of Tinne into the method of Bendett, based on the specific requirements of the surgery and preferences of the surgeon, as taught by Bendett and Tinne, such that cavitation bubbles are formed with high spatial overlap, in order that sufficient shearing forces are created for a clean, precise planar detachment of target tissue. 



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bendett in further view of Kurtz (US 2017/0087022 A1).
Regarding claim 8, Bendett discloses wherein the control of the laser is effected such that the plurality of cavitation bubble paths at least partial overlap for generating the predefined pattern. While Bendett discloses overlap of cavitation bubbles, overlap of paths is not explicitly disclosed. However, Kurtz (US 2017/0087022 A1), which discloses a system for eye surgery and thus exists in the applicant’s field of endeavor, discloses overlapping paths (see Fig. 5I). It would be obvious to one of ordinary skill to incorporate the overlapping paths of Kurtz into the method of Bendett such that bubble overlap is generated in a temporally staggered and spatially separated manner, in order that tissue damage is minimized and therapeutic outcome optimized. 


Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bendett in further view of Lubatschowski (US 20050165387 A1). 

Regarding claim 10, Bendett discloses wherein the control of the laser is effected such that a number of the plurality of cavitation bubble paths is generated depending on a preset smoothness value for the predefined posterior interface and predefined anterior interfaces (“a smoother surface can be achieved using sufficiently small focused laser spots in a well-controlled pattern.” [0031]). However, Bendett does not explicitly link the controller to a desired smoothness. Lubatschowski (US 20050165387 A1), which discloses a system for eye surgery and control thereof, and thus exists in the applicant’s field of endeavor, discloses wherein, “…a controller and a corresponding method is preferred when it is designed so that the cut surface is produced [by] a large number of laser pulses indicated…[and] cut surfaces with especially low roughness and especially good smoothness can be produced. This leads to an especially high regained elasticity of the eye lens thus treated,” [0021]. It would be obvious to one of ordinary skill in the art to incorporate the smoothness parameter of Lubatschowski into the controller of Bendett such that a desired smoothness of the target plane can be produced, in order that the remaining tissue surrounding this clean cut have the highest possible chance of full recovery.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bendett in further view of Schumacher (US 20150202084 A1).

Regarding claim 11, Bendett discloses wherein the control of the eye surgical laser is effected for a first and second cavitation bubble paths, but does not specify variable centering. However, Schumacher discloses wherein a bubble path has a different centering; Schumacher, which discloses a system for eye surgery and thus exists in the applicant’s field of endeavor, discloses a scan pattern with a central point that can be off-center with respect to target tissue, stating, “As another example, according to a spiral pattern, the scan path starts at or near the center of the target zone and moves, e.g., in a spiral pattern or concentric circular pattern until the path reaches the border of the target zone, or vice-versa,” [0024]. It would be obvious to one of ordinary skill in the art to incorporate the off-center scan path as disclosed by Schumacher into the main reference, such that an off-center path provides a consistent overlap with the first on-center path, in order that resultant cavitation bubbles are superimposed on each other and create a clean detachment plane.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bendett, in further view of Tinne (Tinne et al (2014) Interaction Mechanisms of Cavitation Bubbles Induced by Spatially and Temporally Separated fs-Laser Pulses. PLoS ONE 9(12)). 

Regarding claim 12, Bendett discloses wherein the control of the laser is effected such that topographic and/or pachy-metric and/or morphologic data of the human or animal cornea are taken into account. Bendett discloses the method in the context of corneal procedures; however does not explicitly state accounting for corneal attributes. Tinne which discloses generating cavitation bubbles using fs-pulses and thus exists in the applicant’s field of endeavor,  discloses corneal morphology, stating, “For that reason, selected experiments for analyzing the resulting bubble oscillation due to two spatial as well as temporal separated fs-laser pulses were performed in different concentrations (1%, 2%, and 5%) of porcine gelatin (Sigma Aldrich Chemie GmbH, Taufkirchen, Germany) mimicking the viscosity of biological tissue (as before agar gel in [31]–[32] or PAA in [33]–[34]).” (see Section “Sample medium” under Materials and Methods). It would be obvious to one of ordinary skill in the art to incorporate the morphological considerations of Tinne into the method of Bendett such that the relevant laser parameters could be optimized and treatment side-effects minimized. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: (Kunert et al, Surface quality of human corneal lenticules after femtosecond laser surgery for myopia comparing different laser parameters, Graefes Arch Clin Exp Opthalmol (2011) 149: 1417-1424). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 ET. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M.S./Examiner, Art Unit 3792       

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792